                Case 3:20-cr-00021-VC Document 12 Filed 03/15/20 Page 1 of 2



 1    STEVEN G. KALAR
      Federal Public Defender
 2    Northern District of California
      19th Floor Federal Building - Box 36106
 3    450 Golden Gate Avenue
      San Francisco, CA 94102
 4
      Telephone: (415) 436-7700
 5    Facsimile: (415) 436-7706
      Email:       Steven_Kalar@fd.org
 6

 7    Counsel for Defendant Danillo Bustillo-Sevilla

 8

 9                                  IN THE UNITED STATES DISTRICT COURT
10                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN FRANCISCO DIVISION
12

13        UNITED STATES OF AMERICA,                            Case No.: CR-20-00021-VC

14                     Plaintiff,                              MOTION TO CONTINUE ALL COURT
                                                               APPEARANCES UNTIL AFTER MAY 1,
15             v.                                              2020
16        DANILLO BUSTILLO-SEVILLA,

17                     Defendant.

18
             As of the date of this motion, the President has declared a national public health emergency,1
19
      and the Governor of the State of California has declared a public health emergency throughout the
20
      state,2 both in response to the spread of the Coronavirus Disease 2019 (COVID-19). The Centers of
21
      Disease Control and Prevention (CDC) and other health authorities have advised people to take
22
      precautions to reduce the exposure to COVID-19 and to slow the spread of the disease. An important
23
      part of the CDC recommendations is social distancing: keeping an appropriate physical distance
24

25

26    1
        See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
      (COVID-19) Outbreak, https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
27    national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ (Mar. 13, 2020).
      2
        See Governor Newsom Declares State of Emergency to Help State Prepare for Broader Spread of
28    COVID-19, https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to-
      help-state-prepare-for-broader-spread-of-covid-19/ (Mar. 4, 2020).
      MOTION TO CONTINUE ALL COURT APPEARANCES UNTIL AFTER MAY 1, 2020
     BUSTILLO-SEVILLA, CR-20-00021-VC
                                                           1
                Case 3:20-cr-00021-VC Document 12 Filed 03/15/20 Page 2 of 2



 1    between people, and particularly in public settings.3
 2          To ensure the health and safety of the defendant through social distancing, undersigned counsel
 3    hereby moves the Court to cancel all in-court hearings before May 1, 2020. Undersigned counsel
 4    further moves the Court to set the matter on for status on a date after May 1, 2020.
 5          If videoconferencing becomes available before May 1, 2020, undersigned counsel preserves the
 6    right to move the Court to add the matter to the Court’s calendar for a videoconference appearance.
 7    Defense counsel will work with government counsel to determine an acceptable date for any
 8    videoconference hearing.
 9          Therefore, for the above reasons the defense moves the court to vacate all court proceedings,
10    set a status hearing after the May 1, 2020 date, and to allow the parties to seek a hearing before that
11    date if videoconferencing becomes available.
12

13         Dated:     March 15, 2020                           Respectfully submitted,

14                                                             STEVEN G. KALAR
                                                               Federal Public Defender
15
                                                                        /S
16                                                             Northern District of California
17

18

19
20

21

22

23

24

25

26
27    3
        See generally Centers for Disease Control and Prevention, Coronavirus (COVID-19),
      https://www.cdc.gov/coronavirus/2019-ncov/index.html (updated frequently); California Dep’t of
28    Public Health, https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx
      (updated daily); see also Office of Governor, Executive Order N-25-20 (Mar. 12, 2020).
      MOTION TO CONTINUE ALL COURT APPEARANCES UNTIL AFTER MAY 1, 2020
     BUSTILLO-SEVILLA, CR-20-00021-VC
                                                           2
